The objection made to the executions is that they were not directed as the law requires. It is not stated in the record whether the judgment was written on the same paper with the warrant or not, but it is to be presumed that it was, since it is not probable that another magistrate would have issued an execution upon the judgment alone without seeing that a warrant had been returned, executed against the defendant.
That a warrant was issued and executed appears from the case,      (56) and that it was directed in the manner required by laws seems plain from this, that no exception is taken to it on that ground. Assuming, therefore, that the judgment and execution were written on the same paper with the warrant, and that the latter was properly directed, it has been decided that such direction will extend to the other process, and that it is not necessary to repeat it in each one. It cannot be denied that the judgments and executions are loose and informal, but the law has prescribed no certain mode for the judgment, and it cannot be expected that it should be entered up with the technical precision used in courts of record. It must from necessity be upheld, if it be sufficient in substance. When a debt is proved before a magistrate, it is a conclusion of law that there be a judgment upon it, and it was only necessary to add the word judgment, and even without that it was readily understood by the justice who issued the execution. The executions are less exceptionable, for they refer to the law as the guide by which the officer is to be directed; and it has been held in Lanier v. Stone, 8 N.C. 329, that where the execution directs the officer to levy upon goods and chattels, lands and tenements, it shall not be set aside if it appear by the officer's return that he has levied only in such manner as the law directs in the 19th section of the act of 1794.
That a fair and liberal construction should be given to the civil proceedings before a magistrate is dictated by various considerations, and is made compulsory on the court by the 16th section, which requires only that the essential matters should be set forth in the process.
PER CURIAM.                                            New trial.
Cited: Governor v. Bailey, 10 N.C. 464; McLean v. Paul, 27 N.C. 24;Patton v. Marr, 44 N.C. 378. *Page 48 
(57)